In a very plausible manner appellant's counsel, in the motion for rehearing, questions the soundness of the conclusions stated in the original opinion with reference to the sufficiency of the corroboration. An animal belonging to Elam was the subject of the theft. It was butchered at Elam's home. The presence of the appellant and Whitley, the accomplice witness, at the time the animal was butchered was conceded. Whitley, the accomplice, stated in his testimony that he was but the innocent agent of the appellant who claimed the ownership of the animal. The appellant testified in his own behalf, and according *Page 412 
to his version Whitley claimed the ownership of the animal that was killed and the appellant's participation was that of an innocent agent. In the motion for rehearing the proposition is advanced that the failure of the State to recall Whitley after the appellant had testified in order that the truth of the appellant's version might be denied, leaves Whitley's testimony without corroboration. Inasmuch as the testimony of Whitley and the appellant were directly opposed to each other, the failure to recall Whitley in order that he might reiterate his testimony is regarded as of no weight on the legal proposition involving the sufficiency of the corroboration.
The motion for rehearing is overruled.
Overruled.